IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: Appeal of Prospect Crozer LLC         :
from the Decision of the Board of            :
Assessment Appeals of Delaware               :
County, PA                                   :    Nos. 1727-1728 C.D. 2019
                                             :    Argued: March 10, 2022
Appeal of: Prospect Crozer LLC               :


BEFORE:       HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE STACY WALLACE, Judge
              HONORABLE MARY HANNAH LEAVITT, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY SENIOR JUDGE LEAVITT                           FILED: September 28, 2022

              Prospect Crozer LLC (Taxpayer) appeals two orders of the Court of
Common Pleas of Delaware County (trial court) that, collectively, assessed
Taxpayer’s real property at $14.1 million for tax years 2017 and 2018.1 On appeal,
Taxpayer argues that the two orders are null and void because the judge issued them
after he had forfeited his judicial office by assuming a position with the Philadelphia
Board of Revision of Taxes (Philadelphia Tax Board). Taxpayer also challenges the
orders on their merits because the trial court failed to set an assessment for the 2019
tax year and erred, inter alia, in accepting a valuation methodology not approved by
the appraisal profession. For the reasons that follow, we vacate the trial court’s
orders and remand the matter.




1
 On May 12, 2020, the Court granted Taxpayer’s application to consolidate the appeals at Nos.
1727 C.D. 2019 and 1728 C.D. 2019.
                                         Background
               Taxpayer owns two adjacent properties in Springfield Township,
Delaware County, Pennsylvania. The first is a 25-bed hospital, known as Springfield
Hospital, and the second is a parking garage with 855 parking spaces. Both
properties are part of an 11-acre land condominium with four units: Springfield
Hospital, the parking garage, the Springfield Medical Office Building, and the
Healthplex Building. The four-unit land condominium was formerly known as the
Springfield Healthplex, which Taxpayer acquired as part of its acquisition of the
Crozer-Keystone Health System on July 1, 2016.
               For tax years 2017 and 2018, the Delaware County Assessment Office
assessed Springfield Hospital at $13,810,935 and the parking garage at $1,366,409.
Taxpayer challenged the tax assessments as excessive in an appeal to the Delaware
County Board of Assessment Appeals, which denied its appeal. Taxpayer then
appealed to the trial court, and Springfield School District and Springfield Township
(collectively, Taxing Authorities) intervened.
               At the de novo hearing before the trial court, the parties stipulated that
with the admission of the assessments of the Delaware County Assessment Office,
Taxing Authorities established a prima facie case.2 Taxpayer then submitted expert
testimony and documentary evidence to challenge the Delaware County


2
  In tax assessment appeal proceedings, the taxing authority places its assessment records into
evidence. Songer v. Cameron County Board of Assessment Appeal, 173 A.3d 1253, 1256 (Pa.
Cmwlth. 2017). The burden shifts to the taxpayer to present “sufficient competent, credible and
relevant evidence” of the property’s fair market value to overcome the taxing authority’s
assessment records. Id. at 1257. If the taxpayer meets this burden, the tax assessment record loses
the weight previously afforded to it. Green v. Schuylkill County Board of Assessment Appeals,
772 A.2d 419, 425-26 (Pa. 2001) (citing Deitch Company v. Board of Property Assessment, 209
A.2d 397, 402 (Pa. 1965)). If the taxing authority presents rebuttal evidence, the trial court must
determine the weight to be afforded all the evidence. Green, 772 A.2d at 426.
                                                2
assessments, and the Taxing Authorities responded with their own expert and
documentary evidence.
               Frank Saidara, Taxpayer’s vice president for development, testified that
in January of 2016, Taxpayer entered into an agreement to purchase the Crozer-
Keystone Health System.           The transaction involved numerous real properties,
including Springfield Hospital and the parking garage (collectively, Springfield
property). Taxpayer retained an appraiser to allocate the purchase price among the
properties acquired in the transaction in order to calculate the real estate transfer
taxes. With respect to the two properties at issue in this appeal, the deeds recorded
a total sales price of $10.9 million.
               Taxpayer’s real estate appraisal expert, Ryan Hlubb, prepared a report
on the fair market value of the Springfield property, which was submitted into
evidence.3 The report treated Springfield Hospital and the parking garage as a single
economic unit because a hospital must have parking for patients and visitors.
               At the hearing, Hlubb testified that he used three standard appraisal
methods: (1) sales comparison, (2) income capitalization, and (3) cost approach.
Hlubb relied principally on his sales comparison valuation, which assumes that an
informed purchaser will pay no more for a property than the cost of an existing
property with the same utility. Hlubb identified four comparable sales in the mid-
Atlantic market involving hospitals of at least 75,000 square feet and with onsite
parking. After adjusting for differences between those properties and the Springfield



3
 Fair market value, “while not easily ascertained, is fixed by the opinions of competent witnesses
as to what the property is worth on the market at a fair sale.” Grand Prix Harrisburg, LLC v.
Dauphin County Board of Assessment Appeals, 51 A.3d 275, 277 (Pa. Cmwlth. 2012) (quoting
Buhl Foundation v. Board of Property Assessment, Appeals and Review of Allegheny County, 180
A.2d 900, 902 (Pa. 1962)).
                                                3
property, Hlubb concluded that under the sales comparison approach, the fair market
value of the Springfield property for tax years 2017 and 2018 was $6.6 million.
               Hlubb also valued the Springfield property under the cost approach,
which is “based on the concept that an informed investor would not willingly pay
more for the subject property than would be necessary to develop an alternative
providing economically equivalent benefits.” In re PP&L, Inc., 838 A.2d 1, 11 (Pa.
Cmwlth. 2003).         Hlubb testified that the cost approach uses two methods:
replacement and reproduction. Replacement cost estimates the cost to construct, as
of the date of the appraisal, a building of utility equal to the subject property using
modern material and current design standards. Reproduction cost estimates the cost
to construct an exact duplicate using the same materials, construction standards,
design layout and quality, including all deficiencies, adequacies and obsolescence.
Hlubb used the replacement cost approach to develop a cost of $70,589,653, which
he depreciated by $64,559,769 for the condition of the current building. This
produced a fair market value under the cost approach of $6.8 million for the hospital
and parking garage, to which he added $726,000 for the value of the land.4
               Hlubb testified that he gave weight to the sales comparison approach,
some weight to the cost approach and little weight to the income capitalization
approach.5 Hlubb opined that the fair market value of the Springfield property for
tax years 2017 and 2018 was $6.6 million.



4
  Hlubb valued the land on the basis of four comparable sales. He concluded that the land had a
value of $200,000 per acre for a total fair market value of $726,000.
5
  In his income approach, Hlubb used the direct capitalization technique. This takes a one-year
snapshot of stable income and applies a capitalization factor to determine fair market value. Hlubb
determined annual net operating income of $723,914, to which he applied a capitalization rate of
12.5%. This yielded a fair market value of $5.8 million.
                                                4
                In rebuttal, the Taxing Authorities introduced the report of their expert
real estate appraiser, John J. Coyle, III, and offered his testimony. Coyle used the
sales comparison and cost approaches and separately appraised the hospital and the
parking garage.6      He explained that the parking garage supported the Healthplex
Building and medical office building, as well as Springfield Hospital.
                For Springfield Hospital, Coyle identified four comparable sales:
Brandywine Hospital, a 263,000 square foot building that sold for $40 million;
Belmont Center for Comprehensive Treatment, a 204,000 square foot building that
sold for $35 million; Jennersville Hospital, a 187,000 square foot building that sold
for $34 million; and the Rothman Institute, a 121,000 square foot building that sold
for $35 million. Based on these sales, Coyle fixed a price of $115 per square foot,
which yielded a total of $12.1 million for Springfield Hospital (which has 105,219
square feet).
                For the cost approach to Springfield Hospital, Coyle agreed that the
appraiser combines the value of the land with the estimated cost to rebuild the current
structure. The cost approach also requires a reduction to account for the depreciation
of the current building.
                To value the land, Coyle identified three comparable institutional land
sales. The first was the sale of 10.99 acres to the Chester Fund for Education and
Arts at $209,000 per acre. The second was the sale of 13.2 acres located in the
Chichester Business Park at $233,850 per acre. The third was a sale of nine acres
located on the Baltimore Pike to Children’s Hospital at $437,500 per acre. Adjusting
for differences in location, Coyle selected $360,000 per acre, which he applied to


6
 Coyle did not develop the income approach because he could not obtain rental information or
operating costs.
                                             5
the 29% of the 11.1 acres owned by the land condominium that is occupied by
Springfield Hospital. This produced a total of $1,149,440, which he rounded to
$1,150,000.
              To estimate the cost of rebuilding Springfield Hospital, Coyle reviewed
property reports and toured the property. Coyle then divided Springfield Hospital
into 14 general categories or systems: foundation, frame, exterior walls, interior
walls, roof, ceiling, HVAC system, exterior lighting, interior lighting, flooring,
plumbing, fire protection, parking and landscaping. Coyle arrived at a reproduction
cost of $29,122,300, which he depreciated by $16,616,300. This produced a
reproduction cost of $12,522,000. Coyle estimated that $650,000 was owed to the
condominium association for repairs and upgrades to the common area. These
additional factors reduced the total cost valuation to $11,206,000. Adding the value
of the land yielded a fair market value of $12,321,000.
              Reconciling the sales comparison and cost approaches, Coyle opined
that Springfield Hospital had a fair market value of $12 million.
              For the parking garage, Coyle used only the sales comparison
approach.7 The parking garage is a 299,250 square-foot, 4-story building, with 834
parking spaces. Coyle determined that the parking garage occupies 4% of the 11.1
acres owned by the land condominium.
              Coyle looked at the sale of comparable parking garages that supported
adjacent medical facilities to determine a sales comparison valuation. The first sale
involved a garage of 126,468 square feet in Philadelphia that sold for $30 per square


7
  Coyle testified that he initially chose to do an income approach on the parking garage and
requested revenue on garage utilization from Taxpayer. Taxpayer provided revenues and expenses
associated with the daily pay receipts of the garage but not on the monthly users’ information to
do an income capitalization approach.
                                               6
foot. The second was for a parking garage of 177,961 square feet in Wilmington,
Delaware, that sold at $46 per square foot; the third was for a parking garage of
98,030 square feet in Center City Philadelphia that sold for $79.50 per square foot.
The fourth was for a parking garage of 266,500 square feet in Philadelphia that sold
for $17 per square foot.
             Using his judgment and experience, Coyle estimated that the parking
garage would sell for $7 per square foot. This produced a total of $2,094,750, which
he rounded to $2.1 million.
             In sum, Coyle estimated the fair market value of Springfield Hospital
to be $12 million for 2017. For the parking garage, Coyle estimated a fair market
value of $2.1 million. Accordingly, the two properties had a combined fair market
value of $14.1 million.
             On cross-examination, Coyle testified that his cost approach to
Springfield Hospital combined reproduction cost and replacement cost techniques.
Coyle testified that he “did as close to a pure reproduction cost as can be done.”
Notes of Testimony (N.T.), 10/9/2018, at 160; Reproduced Record at 522a (R.R.
__). Coyle stated he did what he described as a “reproduction cost study;” this
reproduces
             the exact same square footage that is there and then same type of
             heating system, same number of elevators, the same number of
             floors, the same amount of roof area, the same amount of floor
             area, the same partition inventory and then we use a standard
             price for the unit. So if you were talking about a window price,
             we would take – if we observe that it looks like an average
             window, the installed window can go from $100 a window to
             $1,000 a window. So we would price it at what we think the
             most comparable level; sometimes the very best, sometimes the
             average, sometimes the least.

N.T., 10/9/2018, at 161-62; R.R. 523a-24a.
                                         7
               On October 28, 2019, the trial court issued two adjudications, 8 one for
Springfield Hospital and one for the parking garage. The trial court concluded that
the fair market value of the Springfield Hospital was $12 million for tax years 2017
and 2018, and the fair market value of the parking garage was $2.1 million for tax
years 2017 and 2018. In each adjudication, the trial court found that the “experts’
approaches in appraising the fair market value of the Property differed in significant
ways, especially as to the details of their respective evaluations.” Trial Court
Parking Garage Adjudication at 2, Finding of Fact No. 6; R.R. 1485a; Trial Court
Hospital Adjudication at 2, Finding of Fact No. 6, R.R. 1489a. The trial court also
found that “[b]oth experts offered complete and detailed explanations of their
methods . . . .” Trial Court Parking Garage Adjudication at 2, Finding of Fact No.
7; R.R. 1485a; Trial Court Hospital Adjudication at 2, Finding of Fact No. 7, R.R.
1489a. Finally, the “court found the testimony offered by Mr. Coyle credible and
his approach to the Property’s valuation comprehensive, sensible and believable.”
Trial Court Parking Garage Adjudication at 2, Finding of Fact No. 8; R.R. 1485a;
Trial Court Hospital Adjudication at 2, Finding of Fact No. 8, R.R. 1489a.
               Taxpayer appealed the trial court’s orders on November 1, 2019.9




8
  The trial court’s October 28, 2019, orders were filed on the docket on November 1, 2019.
9
  On November 22, 2019, the Springfield School District filed a motion for reconsideration of the
October 28, 2019, orders to correct a typographical error. The trial court did not act on the School
District’s motion. Instead, on January 17, 2020, the trial court issued an opinion stating, in part,
that the adjudication set the parking garage valuation at $2.1 million in Finding of Fact No. 12, but
in Conclusion of Law No. 6, it referred to that value as $1.2 million. Trial Court Order, 1/17/20,
at 1. The correct figure was $2.1 million. Id.
                                                 8
                                             Appeal
               On appeal,10 Taxpayer raises four arguments.11 First, Taxpayer has
filed an application to vacate the two orders because the presiding judge, the
Honorable John L. Braxton, held a position on the Philadelphia Tax Board at the
same time he adjudicated these cases.12 Second, Taxpayer argues that the trial court
erred by not allowing Taxpayer to introduce evidence on tax year 2019 because its
assessment appeal was pending when the deadline to appeal tax year 2019 arose.
Third, Taxpayer argues that the trial court did not adequately explain its decision
because it did not make a finding on Hlubb’s credibility or state any reason for
rejecting his valuation.       Fourth, Taxpayer argues that the trial court erred by
accepting Coyle’s cost approach, which was fundamentally unreliable because it did
not comply with either of the two recognized appraisal methods for doing a cost
valuation of property.
               Article V, Section 17(a) of the Pennsylvania Constitution prohibits a
judge from holding “an office or position of profit in the government of the United
States, the Commonwealth or any municipal corporation or political subdivision
thereof[.]” PA. CONST. art. V, §17(a). In its application to vacate, Taxpayer asserted
that Senior Judge Braxton held a “position of profit” with the Philadelphia Tax
Board at the same time he acted as a judge on the instant tax appeals, which rendered
his two orders null and void.            Taxing Authorities responded that Taxpayer’s

10
   In tax assessment appeals, this Court determines whether the trial court abused its discretion,
committed an error of law, or reached a decision not supported by substantial evidence. Douglass
Village Residents Group v. Berks County Board of Assessment Appeals, 84 A.3d 407, 408 n.3 (Pa.
Cmwlth. 2014). Our standard of review for questions of law is de novo, and our scope of review
is plenary. Id.
11
   For purposes of this opinion, we have rearranged the order of Taxpayer’s issues on appeal.
12
   Taxpayer filed its application to vacate on March 6, 2020, and the Court referred the application
to the merits panel.
                                                 9
application to vacate was untimely filed and, further, that the Pennsylvania Supreme
Court approved Senior Judge Braxton’s completion of his judicial assignment after
his appointment to the Philadelphia Tax Board.
             Taxpayer supported the application to vacate with affidavits and public
record searches that it attached to its application. Following argument before the
merits panel, the Court concluded that a record was needed on Taxpayer’s assertion
of incompatible service and Taxing Authorities’ response thereto. Accordingly, the
Court entered an order remanding this matter to the trial court with directions to
develop an evidentiary record on the following factual questions:
             (1) The date on which Senior Judge Braxton assumed his position
             on the Philadelphia Board of Revision of Taxes and began
             receiving compensation therefor;
             (2) Whether Senior Judge Braxton’s continued work on the
             above-captioned assessment appeals of Prospect Crozer, LLC
             while simultaneously serving on the Philadelphia Board of
             Revision of Taxes was approved in writing or in some other way
             by the Pennsylvania Supreme Court; and
             (3) The date on which Prospect Crozer, LLC learned that when
             Senior Judge Braxton issued the orders in the above-captioned
             appeals, he had already assumed his position with the
             Philadelphia Board of Revision of Taxes.

Court Order, 3/17/2022.
             On April 20, 2022, the trial court conducted a hearing. The record
consists of a stipulation of the parties; Taxpayer’s public record searches and
affidavits; and the testimony of Senior Judge Braxton. A summary of the parties’
stipulation, the affidavits, and Senior Judge Braxton’s testimony is set forth in In Re:
Appeal of Prospect Crozer LLC from the Decision of the Board of Assessment
Appeals of Delaware County, PA, __ A.3d __ (Pa. Cmwlth., Nos. 1596-1599, 1600-
1629 C.D. 2019, filed September 28, 2022) (Appeal of Prospect Crozer). Thereafter,

                                          10
on May 4, 2022, the trial court issued an order finding, inter alia, that Senior Judge
Braxton began to receive compensation for his position with the Philadelphia Tax
Board on June 16, 2019, and he ended his judicial service on January 24, 2020. The
trial court credited Senior Judge Braxton’s testimony that he notified the
Administrative Office of Pennsylvania Courts of his appointment to the Philadelphia
Tax Board and received approval to complete his outstanding judicial assignments.
Taxpayer sought reconsideration, but it was denied.
             After receipt of the trial court’s May 4, 2022, order, the parties filed
supplemental briefs with this Court to address the trial court’s order.
                                 Analysis
I. Senior Judge Braxton’s Incompatible Service on the Philadelphia Tax Board
             Taxpayer’s claims under Article V, Section 17(a) of the Pennsylvania
Constitution, PA. CONST. art. V, §17(a), are identical to those it raised in Appeal of
Prospect Crozer, __ A.3d at __, slip op. 17-29. There, we held that Senior Judge
Braxton forfeited his judicial office no later than June 16, 2019, when he began to
receive compensation in his position of profit on the Philadelphia Tax Board.
Because Senior Judge Braxton’s orders were issued after he forfeited his judicial
office, they were null and void. For all the reasons set forth in Appeal of Prospect
Crozer, __ A.3d at __, slip op. at 17-29, which is incorporated by reference herein,
we grant Taxpayer’s application to vacate the trial court’s orders.
                                II. 2019 Tax Appeal
             Taxpayer argues that the trial court erred by not making a determination
on the fair market value of the two properties for tax year 2019. Taxpayer filed its
appeal on December 13, 2016, and at that time, the only tax years at issue were 2017
and 2018. Because the trial continued into September 2018, Taxpayer was deemed
to have automatically appealed the 2019 assessment, which had an appeal deadline

                                          11
of August 1, 2018. The trial court denied Taxpayer’s request to present evidence on
tax year 2019 because the deadline for the exchange of expert reports was April
2018. Taxpayer contends that the trial court erred by refusing to hear evidence on
the 2019 tax year, which in itself requires a remand.
             Taxing Authorities respond that Taxpayer did not produce expert
testimony on the fair market value of the hospital and the parking garage as of
August 1, 2018, for tax year 2019. Accordingly, the trial court properly limited the
matter to tax years 2017 and 2018.
             The Consolidated County Assessment Law provides that when a tax
appeal is pending, subsequent tax years are also included in the appeal. Section
8854(a)(5) states, in relevant part, as follows:
             If a taxpayer or taxing district has filed an appeal from an
             assessment, so long as the appeal is pending before the board or
             before a court on appeal from the determination of the board, as
             provided by statute, the appeal will also be taken as an appeal
             by the appellant on the subject property for any valuation for any
             assessment subsequent to the filing of an appeal with the board
             and prior to the determination of the appeal by the board or the
             court. This provision shall be applicable to all pending appeals
             as well as future appeals.

53 Pa. C.S. §8854(a)(5) (emphasis added).          This automatic appeal provision
eliminates duplicative, precautionary tax appeals and is not intended “to act as a trap
by which taxpayers can be deprived of their opportunity to be heard.” In re P-Ville
Associates, 87 A.3d 898, 903 (Pa. Cmwlth. 2014). Further, “an appeal is pending
before common pleas as long as the court has jurisdiction to grant a final order




                                          12
disposing of the matter[.]”13 525 Lancaster Avenue Apartments, LP v. Berks County
Board of Assessment Appeals, 111 A.3d 1231, 1236 (Pa. Cmwlth. 2015).
               Here, Taxpayer appealed the assessments of Springfield Hospital and
the parking garage for tax years 2017 and 2018. This appeal automatically included
the 2019 tax year because the 2017 and 2018 tax appeals were still pending as of
August 1, 2018. Therefore, the trial court erred in not allowing Taxpayer to
introduce evidence on the fair market value of Springfield Hospital and the parking
garage for the 2019 tax year.
               This error, in itself, requires a remand to determine Taxpayer’s
assessment for 2019.
                             III. Adequacy of Adjudications
               Taxpayer argues that the trial court did not adequately explain its
decision. Specifically, the trial court offered no justification for adopting Coyle’s
valuation over that of Hlubb and did not acknowledge that one of the Taxing
Authorities, Springfield Township, agreed with Taxpayer’s valuation.                     Taxing
Authorities respond that Taxpayer merely challenges the weight assigned by the trial
court to the expert testimony offered by Taxing Authorities.
               In an assessment appeal, the trial court hears the matter de novo. Grand
Prix Harrisburg, LLC, 51 A.3d at 280. As finder of fact, the trial court has exclusive
province over all matters of credibility and evidentiary weight. Additionally, the
trial court has the discretion to decide, based on the testimony of competent


13
   In P–Ville Associates, the taxpayer sought to appeal nunc pro tunc its 2011 interim assessment.
While the appeal was pending before the trial court, the taxpayer’s property was assessed for tax
year 2013; the taxpayer did not appeal the 2013 assessment. The trial court dismissed the 2011
assessment appeal because the taxpayer did not perfect an appeal. Because of the dismissal, the
trial court held that the 2013 assessment was not automatically appealed under Section 8854(a)(5)
of the Consolidated County Assessment Law. This Court disagreed and reversed on appeal.
                                               13
witnesses, which valuation method to use to value a particular property. Id. “[T]he
trial court must state the basis and reasons for its decision.” Green, 772 A.2d at 433
(quoting Westinghouse Electric Corporation v. Board of Property Assessment,
Appeals and Review of Allegheny County, 652 A.2d 1306, 1312 (Pa. 1995)). “The
function of the trial court in a tax assessment matter is not to independently value
the property, but to weigh the conflicting testimony and values expressed by the
experts and, based on the credibility of their opinions, arrive at a valuation.”
Downingtown Area School District v. Chester County Board of Assessment Appeals,
131 A.3d 152, 157 (Pa. Cmwlth. 2015). “The trial judge . . . does not have the right
to render a decision without stating its reasons therefor . . . .” Westinghouse Electric
Corporation, 652 A.2d at 1312. Finally, the trial court’s findings will not be
disturbed if they are supported by substantial evidence in the record. Herzog v.
McKean County Board of Assessment Appeals, 14 A.3d 193, 200 (Pa. Cmwlth.
2011).
             In Grand Prix Harrisburg, LLC, 51 A.3d 275, this Court vacated a trial
court’s order setting a property’s fair market value because the trial court did not
resolve the differences in capitalization rates proposed by two experts; further, the
taxing authority’s expert admitted that his sales comparison valuation was flawed.
This Court concluded:
             Although it is the trial court’s prerogative to deem one expert
             more credible than the other, the trial court must explain its
             decision. Here, the trial court failed to consider, and resolve, the
             differences in the two capitalization rates and the fact that [the
             taxing authority’s appraiser’s] sales comparison approach was
             flawed, by his own admission.




                                          14
Grand Prix Harrisburg, LLC, 51 A.3d at 282. The trial court’s stated reason for
using the taxing authority’s expert appraisal was that he used actual income figures,
not averages, in his capitalization of income method. However, both experts used
nearly the same income figures. The real difference was in their different rates of
capitalization, but the trial court did not address this conflict.
             Where the court finds competing experts to be competent and credible,
it may determine that the fair market value of the property lies between the
valuations offered by the experts. Westinghouse Electric Corporation, 652 A.2d at
1312. When splitting the difference between conflicting testimony as to value, it is
not necessary for the trial court to articulate the basis for its valuation.
             The trial court’s adjudications do not allow meaningful review by this
Court. On remand, it will be the responsibility of the trial court, by a newly assigned
jurist, to resolve the conflict between the expert opinions and their methodology.
Grand Prix Harrisburg, LLC, 51 A.3d at 282. The trial court’s new assessment
determination will require a clear statement of “the basis and reasons for its decision”
on the valuation of the two properties that are the subject of this tax assessment
appeal. Westinghouse Electric Corporation, 652 A.2d at 1312.
                                      Conclusion
             Senior Judge Braxton vacated his position as senior judge by operation
of law on June 16, 2019, when he began to receive compensation for his
incompatible service on the Philadelphia Tax Board, which was a “position of profit
in the government of the United States, Commonwealth or any municipal
corporation or political subdivision thereof.” PA. CONST. art. V, §17(a). The two
orders issued on Taxpayer’s tax appeals are null and void. We grant Taxpayer’s
application to vacate the trial court’s orders. This requires a remand of these matters


                                           15
for a decision by a newly assigned jurist that will state “the basis and reasons for the
court’s decision,” Westinghouse Electric Corporation, 652 A.2d at 1312, and
determine Taxpayer’s assessment for 2019. The trial court may supplement the
record if deemed appropriate but may not supplant the existing record.


                            _____________________________________________
                            MARY HANNAH LEAVITT, President Judge Emerita

Judge Fizzano Cannon did not participate in the decision in this case.




                                          16
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: Appeal of Prospect Crozer LLC     :
from the Decision of the Board of        :
Assessment Appeals of Delaware           :
County, PA                               :   Nos. 1727-1728 C.D. 2019
                                         :
Appeal of: Prospect Crozer LLC           :

                                     ORDER
            AND NOW this 28th day of September, 2022, Prospect Crozer LLC’s
Application to Vacate Orders on Appeal Because of Structural Error is GRANTED,
and the orders of the Court of Common Pleas of Delaware County, dated October
28, 2019, are VACATED. This case is REMANDED for a new decision in
accordance with the forgoing opinion.
            Jurisdiction relinquished.


                          _____________________________________________
                          MARY HANNAH LEAVITT, President Judge Emerita